Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 1 of 11 PageID #: 12774




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                OWENSBORO DIVISION

   CIVIL ACTION NO. 4:18-CV-00016-JHM

   ADA-ES, INC.                                                                  PLAINTIFF(S)

   V.

   BIG RIVERS ELECTRIC CORPORATION                                             DEFENDANT(S)

                               MEMORANDUM OPINION AND ORDER

          This matter is before the Court on ADA-ES, Inc.’s Daubert Motions to Exclude Expert

   Testimony of Lew Benson and Jack Hilbert [DN 167, 169] and Big Rivers Electric Corporation’s

   Daubert Motions to Exclude Expert Testimony of Paul Ireland and Eric Klein. [DN 162, 168].

   Fully briefed, this matter is ripe for decision. For the following reasons, ADA’s Motion to

   Exclude Lew Benson is GRANTED IN PART and DENIED AS MOOT IN PART. ADA’s

   Motion to Exclude Jack Hilbert is GRANTED. Big Rivers’ Motion to Exclude Paul Ireland is

   DENIED AS MOOT. Big Rivers’ Motion to Exclude Eric Klein is DENIED AS MOOT.

                                         I. BACKGROUND

          Plaintiff ADA-ES, Inc. (“ADA”) contracted with Defendant Big Rivers Electric

   Corporation (“Big Rivers”) to engineer and deliver a Dry Sorbent Injection (“DSI”) system at

   Big Rivers’ Wilson Station power plant in Centertown, Kentucky. [DN 20, DN 74]. The

   purpose of the DSI system was to reduce sulfur trioxide (“SO3”) emissions. [Id.]. When the DSI

   system allegedly failed to reduce SO3 emissions to the contractually agreed-upon five parts per

   million, Big Rivers withheld more than $580,000 in payments and drew on a $807,000 letter of

   credit that ADA had posted as security for the contract. [DN 20]. In response, ADA sued Big

   Rivers for breach of contract, fraud, and breach of warranty. [Id.]. Big Rivers counterclaimed



                                                     1
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 2 of 11 PageID #: 12775




   for breach of contract and breach of warranty. [DN 74]. The primary dispute between the

   parties is the type of hydrated lime that Big Rivers was required to use for the performance test.

   ADA claims Big Rivers used the wrong hydrated lime and the DSI system can reduce SO3

   emissions to five parts per million with the correct hydrated lime; Big Rivers claims it used a

   hydrated lime permitted by the contract.

          Discovery in the case recently closed and both parties seek to exclude the opposing

   party’s experts. ADA moves to exclude Big Rivers’ two expert witnesses, Lew Benson and Jack

   Hilbert. [DN 167, DN 169]. Big Rivers moves to exclude ADA’s two expert witnesses, Paul

   Ireland and Eric Klein. [DN 162, 168].

                                      II. STANDARD OF REVIEW

          Both parties seek to exclude the opposing party’s expert witnesses, arguing that their

   opinions do not meet the standards of Federal Rule of Evidence 702 and Daubert v. Merrell Dow

   Pharmaceuticals, Inc., 509 U.S. 579 (1993).

          Rule 702 provides that “[a] witness who is qualified as an expert by knowledge, skill,

   experience, training, or education may testify in the form of an opinion or otherwise if (a) the

   expert’s scientific, technical, or other specialized knowledge will help the trier of fact to

   understand the evidence or to determine a fact in issue; (b) the testimony is based on sufficient

   facts or data; (c) the testimony is the product of reliable principles and methods; and (d) the

   expert has reliably applied the principles and methods to the facts of the case.” Under Rule 702,

   the trial judge acts as a gatekeeper to ensure that expert evidence is both reliable and relevant.

   Johnson v. Manitowoc Boom Trucks, Inc., 484 F.3d 426, 429 (6th Cir. 2007).

          Parsing the language of the Rule, it is evident that a proposed expert’s opinion is
          admissible, at the discretion of the trial court, if the opinion satisfies three
          requirements. First, the witness must be qualified by “knowledge, skill,
          experience, training, or education.” FED. R. EVID. 702. Second, the testimony

                                                       2
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 3 of 11 PageID #: 12776




          must be relevant, meaning that it “will assist the trier of fact to understand the
          evidence or to determine a fact in issue.” Id. Third, the testimony must be
          reliable. Id.

   In re Scrap Metal Antitrust Litig., 527 F.3d 517, 528–29 (6th Cir. 2008). “Rule 702 guides the

   trial court by providing general standards to assess reliability.” Id. at 529.

          In determining whether testimony is reliable, the Court’s focus “must be solely on

   principles and methodology, not on the conclusions that they generate.” Daubert, 509 U.S. at

   595. The Supreme Court identified a nonexhaustive list of factors that may help the Court in

   assessing the reliability of a proposed expert’s opinion. These factors include: (1) whether a

   theory or technique can be or has been tested; (2) whether the theory has been subjected to peer

   review and publication; (3) whether the technique has a known or potential rate of error; and

   (4) whether the theory or technique enjoys “general acceptance” within a “relevant scientific

   community.” Id. at 592–94. This gatekeeping role is not limited to expert testimony based on

   scientific knowledge, but instead extends to “all ‘scientific,’ ‘technical,’ or ‘other specialized’

   matters” within the scope of Rule 702. Kumho Tire, 526 U.S. at 147. Whether the Court applies

   these factors to assess the reliability of an expert’s testimony “depend[s] on the nature of the

   issue, the expert’s particular expertise, and the subject of his testimony.” Id. at 150 (quotation

   omitted). Any weakness in the underlying factual basis bears on the weight, as opposed to

   admissibility, of the evidence. In re Scrap Metal Antitrust Litig., 527 F.3d at 530; see also

   Brooks v. Caterpillar Glob. Mining Am., LLC, No. 4:14-cv-22-JHM, 2017 WL 5633216, at *1–2

   (W.D. Ky. Nov. 22, 2017).




                                                         3
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 4 of 11 PageID #: 12777




                                                  III. DISCUSSION

       A. Opinions About Usage of Trade and Contract Interpretation

           Many of the challenged expert opinions involve the trade meaning of “enhanced” or

   “high reactivity” hydrated lime. In the accompanying summary judgment order, however, the

   Court determined the contract documents are unambiguous solely based on negotiations between

   the parties. [DN 214]. Usage of trade was not necessary to resolve the words’ meaning. See

   Restatement (Second) of Contracts § 203 cmt. d (stating that a reviewing court should consider

   negotiations and course of performance before considering usage of trade because “parties to

   agreements . . . may depart from a usage of trade”). Resultingly, expert opinions on this issue

   are moot.

       B. ADA’s Motion to Exclude Lew Benson

           Big Rivers’ first expert is Lew Benson, a chemical engineer with thirty-five years of

   experience in air pollutant emission controls. He has extensive experience with hydrated lime as

   a sorbent to reduce SO3 emissions in power plants. [DN 169-1 at 2–3]. Benson’s expert report

   addresses five separate issues: (1) DSI industry terminology for hydrated lime, (2) ADA’s

   methods for determining its performance calculations, (3) ADA’s DSI system design, (4) Big

   Rivers’ performance test compliance, and (5) the amount of hydrated lime the DSI system at

   Wilson Station requires to reduce SO3 emissions to five parts per million.

           Four of Benson’s five opinions involve issues resolved by the Court, without the

   assistance of expert testimony, in the summary judgment order. Those opinions are moot. Only

   Benson’s third opinion remains. Benson’s third opinion concludes that (1) ADA used a “tapered

   splitter” piping design instead of the industry-accepted “symmetrical” piping design1 at Wilson


       1
        The “symmetrical” and “tapered splitter” piping designs are two methods of dispersing hydrated lime into a
   DSI system. The “symmetrical” design of hydrated lime dispersion looks like a series of (symmetrical) forks in the

                                                               4
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 5 of 11 PageID #: 12778




   Station and (2) ADA’s design is susceptible to “roping” issues.2 [DN 169-1 at 32–34]. In

   Benson’s opinion, these two design problems render the DSI system “fundamentally flawed”

   because it probably does not evenly distribute hydrated lime, and a high-performing DSI system

   requires even hydrated lime distribution. Benson states that the only way to fix the system is “to

   remove and replace essentially all of the piping and splitters.” [Id. at 34]. ADA moves to

   exclude this testimony for lack of qualifications and reliability.

            1. Qualified

            A witness can be qualified as an expert by “knowledge, skill, experience, training, or

   education.” FED. R. EVID. 702. “[T]o be qualified as an expert witness under Rule 702, an

   expert need not be a ‘blue-ribbon practitioner with optimal qualifications . . . .” Jackson v. E-Z-

   GO Div. of Textron, Inc., 326 F. Supp. 3d 375, 387–88 (W.D. Ky. 2018) (quoting Ashland Hosp.

   Corp. v. Affiliated FM Ins. Co., No. 11-16, 2013 WL 3213051, at *2 (E.D. Ky. June 24, 2013))

   (cleaned up). “In other words, experts need not even have direct experience with the precise

   subject matter or product at issue.” Id. at 388.

            The Court finds that Benson is qualified to offer opinions about the DSI industry and DSI

   system design. While he is not a mechanical engineer, he has extensive experience with DSI

   system design and performance calculations. In particular, his thirty-five years of experience

   provide sufficient knowledge of air pollutants to opine on potential issues with the DSI system.



   road. The hydrated lime starts in one main line, then splits into two lines, then splits into four lines before it enters
   the DSI system. The most important part is that the design is symmetrical on all sides. Comparatively, the “tapered
   splitter” design looks like a subway train line. The hydrated lime flows down one main line and there are a series of
   “stops” along the line where hydrated lime exits into the DSI system. Benson claims the symmetrical design is
   superior because it results in even distribution of hydrated lime into the DSI system, which is important for efficient
   SO3 capture. ADA used the tapered splitter design.
        2
          “Roping” occurs when small particles travel through a long elbow-shaped curve in a pipe. The small particles
   clump in the corner of the elbow-shaped curve. When they are dislodged from this clump, the particles travel in a
   narrow line. This narrow line of particles looks like a rope (giving rise to the “roping” terminology). Roping is
   problematic because it results in uneven hydrated lime flow into the DSI system. Benson claims ADA’s system was
   highly susceptible to roping.

                                                                   5
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 6 of 11 PageID #: 12779




          2. Reliable

          A proposed expert’s testimony must be “the product of reliable principles and methods.”

   FED. R. EVID. 702(c). Rule 702 and Daubert provide the basic reliability factors, but the Sixth

   Circuit has recognized that the reliability determination is “flexible.” In re Scrap Metal Antitrust

   Litig., 527 F.3d at 528–29. Courts routinely exclude experts for lack of reliability if the expert’s

   opinion is based on a “subjective belief” rather than objective methodology. Madej v. Maiden,

   951 F.3d 364, 375 (6th Cir. 2020).

          Here, the Court finds Benson’s conclusions that the DSI system is “fundamentally

   flawed” and must be replaced do not satisfy Daubert’s reliability standard, but his conclusions

   about potential issues with the design are reliable and satisfy Rule 702.

          Benson reached his conclusions through the following analytical progression. First,

   Benson analyzed ADA’s calculations to determine how it reached its expected hydrated lime

   flow rate.   Second, he determined ADA’s performance calculations were based on even

   distribution of hydrated lime. Third, he examined ADA’s design at Wilson Station. He saw that

   ADA used the tapered splitter piping design (instead of a symmetrical design), and he saw that

   long elbow-shaped pipes left the system susceptible to “roping.” Fourth, Benson concluded

   these two design choices meant the DSI system was “unlikely” to have even hydrated lime flow.

   Fifth, since ADA’s performance calculations were based on even hydrated lime flow, Benson

   determined the system could not reach its performance calculations. Therefore, he reasoned, the

   system must be removed and replaced with a new system. [DN 169-1 at 4, 6, 32–34; DN 181-1

   at 229:22–235:15].

          Benson’s conclusions about the DSI system’s actual performance fail because the fourth

   step in this analytical progression is speculative and unreliable. Benson’s conclusions all rest on



                                                        6
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 7 of 11 PageID #: 12780




   this fourth step—the step where Benson determined that the tapered splitter design and long

   elbow-shaped pipes cause uneven hydrated lime dispersion into the DSI system. This is a

   hypothesis. And this hypothesis, coming from an industry expert, appears reasonable on its face.

   The glaring issue, however, is that Benson never tested this hypothesis. [DN 181-1 at 234:8 (“I

   did not do any testing.”)]. There is no proof that there actually is uneven sorbent dispersion at

   Wilson Station. And Benson has never tested a tapered splitter design. He had never seen a

   tapered splitter design before this case. So, he had no way of knowing whether the tapered

   splitter design actually created uneven dispersion. He just assumed it did. Likewise, he never

   tested his hypothesis that the long elbow-shaped pipes caused “roping.”

           Big Rivers concedes this hypothesis could have been tested. It was not. Without any

   testing, the Court is left with the unmistakable conclusion that Benson’s opinion about the

   system’s effectiveness is nothing but the subjective belief of an expert that must be excluded.

   See Madej, 951 F.3d at 375; Tamraz v. Lincoln Elec. Co., 620 F.3d 665, 670 (6th Cir. 2010)

   (“That is a plausible hypothesis. It may even be right. But it is no more than a hypothesis, and it

   thus is not . . . the ‘product of reliable principles and methods applied reliably to the facts of the

   case.’” (quoting FED. R. EVID. 702)); Rosen v. Ciba-Geigy Corp., 78 F.3d 316, 319 (7th Cir.

   1996) (Posner, J.) (“[T]he courtroom is not the place for scientific guesswork, even of the

   inspired sort.”).

           Big Rivers raises two claims in hopes of salvaging Benson’s testimony about the

   system’s effectiveness. Neither is persuasive. First, Big Rivers claims on-site testing was not

   required because Benson has tested and studied many different DSI systems over the years. But

   Benson admitted he had never seen nor tested a DSI system with a tapered splitter design. So,




                                                         7
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 8 of 11 PageID #: 12781




   while he is qualified to say “I have not seen this design and I am skeptical it will work,” he

   cannot say “this design does not work.”

          Second, Big Rivers suggests Benson’s opinion is not entirely devoid of factual support—

   it points to an ADA internal presentation, produced in discovery, identifying issues with a

   different DSI system that ADA designed for a different power plant. [See DN 181-3]. But the

   presentation does not provide factual support for Benson’s opinion—the presentation was about

   an entirely different power plant. There is no evidence ADA used a tapered splitter design at the

   other power plant, no evidence of a roping problem at that power plant, and no evidence that

   uneven sorbent dispersion caused the alleged problems at that power plant. This presentation

   does not provide a reliable basis for Benson’s opinion that the DSI system is “fundamentally

   flawed” and must be replaced.

          Therefore, ADA’s motion to exclude Benson’s third expert opinion is GRANTED as to

   Benson’s opinion about uneven dispersion at Wilson Station.         ADA’s motion to exclude

   Benson’s first, second, fourth, and fifth expert opinions is DENIED AS MOOT.

      C. ADA’s Motion to Exclude Jack Hilbert

          Big Rivers also retained Jack Hilbert to give an opinion on ADA’s DSI system design at

   Wilson Station. Hilbert has forty-five years of industry experience as a design engineer and

   recently owned his own consulting firm that designed DSI systems for coal-fired power plants.

   Hilbert’s report covers much of the same ground as Benson’s third opinion. He opines that (1)

   symmetrical piping design is superior to the tapered splitter design because the tapered splitter

   design risks uneven sorbent distribution and “plugging” issues, (2) ADA’s tapered splitter design

   and elbow-shaped pipe curves created a risk of uneven sorbent distribution and plugging, and (3)

   the piping must be “substantially rerouted” to fix the issues.



                                                        8
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 9 of 11 PageID #: 12782




          ADA moves to exclude Hilbert because his report lacks reliability—like Benson, he

   conducted no validation testing, did not consider alternatives, and based his opinions on

   anecdotal evidence.

          Certain elements of Hilbert’s report are more reliable than Benson’s.            Hilbert has

   experience designing DSI systems and experience with the tapered splitter pipe design. But

   Hilbert’s opinion suffers from the same fatal defect as Benson’s: Big Rivers has no evidence that

   there actually is an uneven sorbent distribution problem in the first instance. Therefore, any

   opinion about potential solutions is inherently unreliable because there is no factual basis that the

   problem exists at all. See FED. R. EVID. 702(c). It is a solution to a problem that may not exist.

          Big Rivers argues the failed performance test is evidence of the dispersion problem. But

   this is merely Big Rivers’ hypothesis. Comparatively, ADA’s hypothesis is that there are no

   performance or design issues—Big Rivers simply used the wrong sorbent and did not calibrate

   the feeders correctly. Big Rivers’ hypothesis has not been tested and discovery is closed. It is

   necessarily unreliable and must be excluded under Rule 702. Tamraz v. Lincoln Elec. Co., 620

   F.3d 665, 670 (6th Cir. 2010); Pride v. BIC Corp., 218 F.3d 566, 578 (6th Cir. 2000) (affirming a

   district court’s exclusion of expert testimony when the experts failed to test or validate their

   hypothesis).

          ADA’s motion to exclude Hilbert’s testimony is GRANTED.

      D. Big Rivers’ Motion to Exclude Paul Ireland

          ADA’s first expert is Paul Ireland. [DN 168-3]. Ireland opines on several topics in his

   expert report, but many of them are no longer relevant in light of the Court’s summary judgment

   order. Ireland’s remaining relevant opinion involves Big Rivers’ Breach of Express Warranties

   counterclaim—he states that the DSI system met industry standards and discusses design features



                                                        9
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 10 of 11 PageID #: 12783




   that render it “state of the art.” [DN 168-3 at 61–63]. However, Big Rivers’ motion does not

   challenge this opinion.3 [See DN 168 at 10–25; DN 199]. Therefore, Big Rivers’ motion to

   exclude Paul Ireland’s expert opinions is DENIED AS MOOT.

       E. Big Rivers’ Motion to Exclude Eric Klein

            ADA’s final proposed expert is Eric Klein, a chemical engineer with nineteen years of

   experience in the air quality control sector. [DN 162-3 at 54–56]. His expert opinion covers

   three main issues: (1) grade of hydrated lime required by the contract documents, (2) meaning of

   “enhanced” and “high reactivity” hydrated lime in the DSI industry, and (3) whether the DSI

   system could reach the 5 ppm emissions guarantee with HR Hydrated Lime. [Id. at 25–41].

            The Court does not believe that any of these issues remain in dispute after the summary

   judgment order. The first two opinions fall solely within the issue of contractually required

   hydrated lime quality, which the Court resolved on summary judgment without needing to

   consider usage of trade. The third opinion, which states that the DSI system would satisfy the

   5 ppm emissions guarantee with HR Hydrated Lime, also does not appear to relate to any

   remaining causes of action—Big Rivers’ counterclaim for Breach of Express Warranties is the

   only remaining cause of action that involves DSI system performance at all. But the evidence

   supporting that counterclaim solely relates to ADA’s DSI system design, while Klein’s opinion

   considers DSI system performance. [See id. at 31–41]. Therefore, Big Rivers’ motion to

   exclude Eric Klein’s expert opinions is DENIED AS MOOT.

                                                   IV. CONCLUSION

            For the reasons set forth above, IT IS HEREBY ORDERED that ADA’s Daubert

   Motion to Exclude Lew Benson [DN 169] is GRANTED IN PART and DENIED AS MOOT

       3
         Big Rivers lodges a vague qualifications challenge at Ireland’s testimony. [DN 168 at 21–25]. This challenge
   does not appear to cover Ireland’s opinion on industry standards, but to the extent that it does, the Court finds that
   Ireland is qualified to give this testimony.

                                                                 10
Case 4:18-cv-00016-JHM-HBB Document 215 Filed 11/23/20 Page 11 of 11 PageID #: 12784




   IN PART. ADA’s Daubert Motion to Exclude Jack Hilbert [DN 167] is GRANTED. Big

   Rivers’ Daubert Motion to Exclude Paul Ireland [DN 168] is DENIED AS MOOT. Big Rivers’

   Daubert Motion to Exclude Eric Klein [DN 162] is DENIED AS MOOT.




                                                                       November 23, 2020


   cc:   Counsel of Record




                                                11
